In re Lee, Timothy; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of St. Charles, 29th Judicial District Court Div. C, No. 02-0539; to the Court of Appeal, Fifth Circuit, No. 04-KH-391.
Writ granted. Though the guilty plea form and Boykin transcript, reveal that all parties believed that relator could participate in the Impact Program, because relator committed a crime of violence, he may not. R.S. 15:574.4(A)(2)(a); R.S. 14:2(13)(s). Accordingly, because prospect of participation in the Impact Program with accelerated release on sentence was a material inducement for relator’s plea, the guilty plea is vacated and the case remanded to the district court for further proceedings. See State v. Galliano, 396 So.2d 1288, 1291 (La.1981).
TRAYLOR, J., would deny the writ.
KNOLL, J., would deny the writ.